Citation Nr: 1411680	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  05-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected thoracolumbar spine disability, on the basis of chronic, separately ratable  neurological manifestations of service-connected spine disability, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, or on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from July 2004 and October 2005 rating decisions. 

In the July 2004 rating decision, the RO denied service connection for lumbar radiculopathy, discogenic disease L5-S1, as secondary to service-connected myositis of the lumbar spine.  The Veteran timely perfected an appeal of this decision.

In the October 2005 rating decision, the RO continued a 20 percent disability rating for service-connected myositis of the lumbosacral paravertebral muscles.  The Veteran timely perfected an appeal of this decision.

In June 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In February 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing); a transcript of that hearing is also of record.  

The Board notes that, in February 2008, the Veteran revoked his power-of-attorney in favor of the Vietnam Veterans of America in favor of Veterans of Foreign Wars of the United States.  In February 2008, the Veteran executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, designating the Veterans of Foreign Wars of the United States as his representative.  The Board recognizes the change in representation. 

In April 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued the denial of the claims (as reflected in a January 2010 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

In July 2011, the Board determined that additional development was necessary in order to ensure compliance with directives from the April 2008 remand, and remanded these matters a second time for such development.  After completing additional development, the AMC continued the denial of the claims (as reflected in a June 2012 SSOC) and returned these matters to the Board for further appellate consideration.  

Subsequent to issuance of the June 2012 SSOC, additional records from the Veteran's private physician were associated with the claims file.  The Veteran via his representative waived RO consideration of this evidence in an October 2012 Informal Hearing Presentation (IHP).  See 38 C.F.R. § 20.1304.

In a December 201 decision, the Board determined that the Veteran's diagnosed IVDS reflected a progression of the previously service-connected disability of myositis of the lumbosacral paravertebral muscles and granted an increase to 40 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability.  The Board then remanded matter of a rating in excess of 40 percent for RO consideration of whether the Veteran is entitled to separate compensable ratings for chronic neurological manifestations of the service-connected thoracolumbar spine disability; whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes; and whether a higher rating is warranted on an extra-schedular basis.  Hence, the Board has recharacterized the matter remaining on appeal as reflected on the title page. 

A review of the paperless, electronic Virtual VA records storage system reveals that additional VA clinic records were attached in January 2012, January 2013, and March 2013, which are not associated with the paper claims file..  The records attached in January 2012 were considered by the Agency of Original Jurisdiction (AOJ)-here, the RO/AMC-in a June 2012 SSOC and the records attached in January 2013 and March 2013 were considered by the RO/AMC in March 2013 and April 2013 SSOCs.

Unfortunately, as discussed below, the development requested in the December 2012 remand was not fully completed.  Accordingly, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board noted in the December 2012 decision that via a written claim and a private physician's report both dated in July 2012, the Veteran raised the issues of service connection for a cervical spine disorder and for a psychiatric disorder (claimed as "nervous problem"), to include as secondary to the service connected myositis.  It still does not appear that these claims for service connection have been addressed by the RO.  As such, these matters are not properly before the Board, and are thus are again referred to the RO for appropriate action.  


REMAND

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."

The appeal has been remanded on three prior occasions.  In the third remand, issued in December 2012, as indicated above, the Board also granted a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, located in 38 C.F.R. § 4.71a, and found that IVDS was a progression of the previously service-connected disability.  Based on the partial grant of benefits and the finding that IVDS was part of the service-connected disability, the Board found that additional development was necessary.  The Board highlighted the evidence of radiculopathy, to include as documented in VA examination to include the one provided in November 2011 and the private medical records of Dr. Lorencio Lao Sam. 

Specifically, the additional remand was necessary to evaluate whether a rating higher than 40 percent was available when considering any associated neurologic manifestations or whether a higher rating was warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71, Diagnostic Code 5243 ("Evaluate [IVDS] (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating [IVDS] Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disability are combined under [38 C.F.R. §] 4.25.").  

In order to answer the additional questions raised by the record, the Board directed that the examiner address whether there were associated neurologic abnormalities and the frequency of any incapacitating episodes (necessitating bed rest prescribed by a physician) during a 12-month period.  Prior to obtaining a VA examination that addressed these questions, the RO was directed to obtain additional records, to include private medical records.

In the subsequently obtained March 2013 VA examination, the examiner noted that the relevant diagnoses include "bilateral L5-S1 radiculopathies," and during the physical examination noted decreased sensation in the leg, ankle, foot and toes bilaterally.  The examiner marked, however, that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also found that the Veteran did not have any other neurologic abnormalities or finding related to the service-connected disability.  The examiner further found that the Veteran did not have IVDS and did not address the frequency of any incapacitating episodes, leaving the relevant portion of the Disability Benefits Questionnaire blank.  In the remarks section of the report, however, the examiner noted that pain was the only symptoms related the service-connected disability, and appears to opine that the Veteran had a radiculopathy disability that was not service connected.

Subsequent to the March 2013 VA examination, the AMC associated additional private medical records, to include updated medical records from Dr .Florencio Lao Sam.  In a March 2012 record, this medical doctor again found that the Veteran had severe bilateral radiculopathy.

In March 2013 and April 2013 SSOCs, the AMC addressed the question of whether the service-connected spine disability had associated neurological abnormalities but did not address whether a higher rating was warranted based on incapacitating episodes.  In the December 2012 remand, the Board had also directed the AOJ to address whether the procedures for assigning an extra-schedular rating, pursuant to 38 C.F.R. § 3.321 were invoked.  Review of the March 2013 and April 2013 SSOCs does not indicate that the AMC considered the requirements for invoking or the procedures for assigning an extra-schedular rating.

After review of the development completed subsequent to the December 2012 remand, the Board finds that it does not substantially comply with the prior Board directives and that the examiner's March 2013 opinion is inadequate.  First, the Board is confused by the contents of the March 2013 examination report.  The examiner appears to both diagnosis radiculopathy but also provided findings which appear to indicate that there is no radiculopathy.  Although the examiner marked that the Veteran did not have pain due to radiculopathy, the examiner later remarked that pain was the only symptom.  Further, the examiner appears to indicate that if there is radiculopathy, it is not associated with the service-connected disability.

However, as the Board found in December 2012, all back disabilities and symptoms, to include neurological symptoms, are part of the service-connected disability.  In addition, although the Board found that the medical evidence establishes that IVDS is part of the service-connected disability, the examiner simply marked that there was no IVDS without further comment, and thus, did not address the existence, frequency or duration of any associated incapacitating episodes.   

As the March 2013 opinion contains inconsistencies regarding the presence of radiculopathy, is based on the factual inaccuracy that part of the spine disability is non-service connected, and does not address, as directed by the Board, the question of the duration of any associated incapacitating episodes, the opinion is inadequate.  Thus, a remand is required to obtain an addendum opinion from the prior examiner that addresses these additional opinion requests.  The RO should only arrange for the Veteran to undergo examination if the prior examiner is unavailable, or another examiner is deemed warranted.  

The Board points out that, in the prior remand, the Board directed that the RO associate the VA and private medical records with the file prior to obtaining the examination.  In addition, the RO, when readjudicating the appeal, was to consider a rating based on the duration of incapacitating episodes and the procedures for assigning an extra-schedular rating.  Here, the AMC associated some new medical records from Dr. Florencio Lao Sam after obtaining the VA medical opinion, did not consider the alternative rating criteria based on the duration of incapacitating episodes, and did not address the procedures for assigning an extra-schedular rating.  These represent failures to follow the prior Board directives.  See Stegall, 11 Vet. App. at 271.

Therefore, prior to obtaining further medical opinion evidence in this appeal, to ensure that all due process requirements are met, and the record is complete, consistent with the above, the RO must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent  records.

As for VA medical records, the claims file currently includes outpatient treatment records from the San Juan, Puerto Rico VA Medical Center (VAMC), dated through March 15, 2013; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the San Juan VAMC (since March 15, 2013), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

As a final point, the Board notes that the claims file includes a recent received document written in Spanish with no accompanying certified English translation, specifically, a record related to prior divorce proceedings.  While on remand, the RO should take the opportunity to review the Veteran's claims file and translate this and any other pertinent document(s) from Spanish into English in order to facilitate review of the record by the Board.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 15, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the March 2013 VA examiner to provide an addendum.  

If the examiner who provided the March 2013 VA examination is unavailable, or another examination is needed to provide the requested opinion, such an examination should be scheduled.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should note that all symptoms related to disability of the thoracolumbar spine are service-connected.  The examiner should consider the Board's previous finding, contained in the December 2012 decision, that the service-connected disability included IVDS.  The examiner should also specifically consider the private medical evidence from Dr. Florencio Lao Sam that documents severe bilateral radiculopathy and the numerous previous findings of radiculopathy, to include in the November 2011 VA examination.

With this evidence and previous findings in mind, the examiner should comment on the presence in each lower extremity and severity of any radiculopathy associated with the service-connected thoracolumbar spine disability.  Specifically, the examiner should indicate whether such radiculopathy is mild, moderate, moderately severe, or severe.

The examiner should also provide comment as to the existence and frequency of any incapacitating episodes (necessitating bed rest prescribed by a physician) during a 12-month period.

All examination findings (if any), along with complete rationale for the conclusions reached, must be provided.

5.  Review the claims file, and translate from Spanish into English the document pertaining to divorce proceedings (currently, in Volume 5 and marked with paper clips) and any other relevant Spanish document of record.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.  

In adjudicating the claim, consider and discuss whether the Veteran is entitled to any separate, compensable rating(s) for chronic, neurological manifestations of service-connected thoracolumbar spine disability; whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes; and whether the procedures for assigning an extra-schedular rating, pursuant to 38 C.F.R. § 3.321 are invoked.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).
			


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


